Citation Nr: 0927405	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1963 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  This claim was previously remanded by the 
Board in January 2009 for additional evidentiary development.  


FINDING OF FACT

The Veteran's hypertension did not manifest during or as a 
result of his military service, and it is not proximately due 
to, the result of, or aggravated by the Veteran's service-
connected diabetes mellitus type II.  


CONCLUSION OF LAW

The criteria for establishing service connection for 
hypertension, to include as secondary to the Veteran's 
diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in March 2005 and June 2006 that addressed all 
notice elements.  The March 2005 letter was sent prior to the 
initial RO decision in this matter as well.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned) until after the initial 
adjudication of the claim, VA cured any defect as to timing 
by providing content compliant notice with subsequent 
adjudication.  Thus there is no prejudice to the Veteran.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  In any event, because the claim is being 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484.  Under these circumstances, the Board 
finds that the notification requirements have been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  VA has also obtained the Veteran's VA and 
non-VA outpatient treatment records.  Moreover, the Veteran 
was provided with a VA medical examination in June 2005.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



II.  Analysis

The Veteran contends that he is entitled to service 
connection for hypertension.  Specifically, the Veteran 
contends that his hypertension is secondary to his service-
connected diabetes mellitus type II.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as hypertension, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

Moreover, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.
 
VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

The Board will first address the Veteran's contention that 
his hypertension is secondary to diabetes mellitus.  The 
Board notes that the Veteran was service-connected for 
diabetes mellitus type II in a June 2005 rating decision.

The Veteran was afforded a VA hypertension examination in 
June 2005.  According to the VA examiner, the Veteran was 
first diagnosed with hypertension in December 2004 during a 
routine physical.  The examiner's assessment was that the 
Veteran has hypertension that is well-controlled and not 
secondary to nephropathy.  Thus, the examiner opined that the 
Veteran's hypertension was less likely than not secondary to 
the Veteran's diabetes, but more likely than not is essential 
hypertension.  Furthermore, the examiner submitted an 
addendum to this examination in March 2009, stating that 
there was simply no evidence of record to support the 
contention that the Veteran's diabetes had aggravated his 
hypertension beyond the natural progression of the disease.  

The record also contains a large number of private treatment 
records, which demonstrate that the Veteran has had treatment 
for both hypertension and diabetes mellitus, among other 
conditions.  However, none of these private medical records 
suggest that there is any relationship between the Veteran's 
hypertension and his diabetes mellitus.  

Based on the above, the Board concludes that the 
preponderance of the evidence is against finding that service 
connection for hypertension as secondary to his service-
connected diabetes mellitus is warranted.  The VA examiner 
has opined that the Veteran's hypertension is not related to 
his diabetes mellitus, nor has it been aggravated thereby.  
The Veteran reported in his September 2005 Notice of 
Disagreement that his private physicians have stated that 
hypertension can be caused by Type 2 diabetes.  However, the 
claims file does not contain any record from his private 
physicians suggesting such a connection.  

The only opinion contrary to the VA examiner's is the 
Veteran's own statements that he believes his hypertension is 
secondary to his service-connected diabetes mellitus.  
However, as a layperson, the Veteran is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's opinion regarding the etiology of 
his hypertension is of no probative value.  

To afford the Veteran all possible avenues of recovery, the 
Board has also considered whether the Veteran's hypertension 
is directly related to the Veteran's military service.  
However, for the reasons outlined below, the evidence 
demonstrates that the Veteran's hypertension is not related 
to his military service.  

The Veteran's service medical records are completely silent 
regarding treatment for hypertension or elevated blood 
pressure readings.  Likewise, there is no evidence of 
hypertension within one year of the Veteran's separation from 
military service, and as such, the presumption of service 
connection is not applicable.  See 38 C.F.R. §§ 3.307, 3.309.  
When there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service medical records do not suggest that the 
Veteran's hypertension has existed since his separation from 
military service, or is otherwise related to military 
service.  Hypertension is defined as diastolic blood pressure 
that is predominantly 90 millimeters (mm.) or greater, or 
systolic blood pressure that is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
To support a diagnosis of hypertension, the blood pressure 
readings must be taken two or more times on at least three 
different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(Note 1) (2008).  According to a private treatment record 
from October 1999, the Veteran had a systolic blood pressure 
of 120 and a diastolic blood pressure of 70.  In March 2004, 
the Veteran's systolic blood pressure was 130 and his 
diastolic pressure was 82.  Therefore, the evidence does not 
suggest that the Veteran suffered from hypertension at this 
time.  

As already noted, the Veteran was afforded a VA hypertension 
examination in June 2005.  The examiner diagnosed the Veteran 
with hypertension, well-controlled.  The examiner filed an 
addendum to the above examination in March 2009.  The 
examiner noted that there was no evidence of record to 
suggest that the Veteran's hypertension manifested during his 
military service.  The examiner based this opinion on the 
fact that there were no records of any treatment or recurrent 
elevated blood pressures to support a diagnosis of 
hypertension until 2004.  

Based on the above evidence, the Board concludes that the 
preponderance of the evidence is against finding that 
Veteran's hypertension manifested during the Veteran's 
military service or within one year thereafter.  There is no 
evidence of elevated blood pressure or hypertension until 
2004, which is approximately 37 years after the Veteran's 
separation from service.  When considering whether or not to 
grant a claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for elevated blood pressure for approximately 
37 years after separation from service tends to establish 
that the Veteran's symptomatology has not been chronic since 
his separation from service.  

As a final matter, the Board has considered the argument 
offered by the Veteran's representative in July 2009.  
According to the representative, the previous Board remand 
was not complied with because the VA examiner did not provide 
sufficient reasons and bases in his March 2009 opinion.  
However, the Board is not convinced by this argument.  The VA 
examiner noted that there was simply no evidence of record 
suggesting a connection between the Veteran's hypertension 
and his military service or his service-connected diabetes 
mellitus.  Therefore, the examiner did provide a rationale 
for the proffered opinion.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  Consequently, the Veteran's claim 
for service connection for hypertension, to include as 
secondary to his service-connected diabetes mellitus type II, 
must be denied.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II, is denied.  



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


